DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 9/16/2022 is insufficient to overcome the rejection of claims 15-18 and 20-23 based upon Lekwauwa and Perini as set forth in the last Office action because: 
The Applicant states that contrary to the Examiner’s assertions, the person of ordinary skill in the art would have been left from Perini with an understanding that UV irradiation to eradicate NNN should be applied to water solubles extracted from tobacco, rather than irradiating a tobacco slurry itself. The Applicant add that specifically, considering the information in Perini’s report, irradiation at 366nm would not be the obvious solution. The Applicant states that while some of the NNN-reduction efficiencies appear to be promising (e.g., Table 2), Perini himself admits in the discussion that it is possible that these results are not valid due to sample preparation issues, and he even mentions that NNN degradation by UV treatment of a slurry “would not be ideal” (Perini, p. 5).
The Examiner respectfully disagrees. While Perini does state that NNN degradation by UV treatment of a tobacco slurry “would not be ideal” on page 5, that does not constitute a teaching away. The courts have held that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2145 X D 1.
The Applicant argues that Perini reports slurry irradiation experiments only with a wavelength of 254 nm and that NNN degradation efficiencies for a 366 nm treatment are only provided for NNN in aqueous solution, but not for tobacco slurries. The Applicant concludes that there is not enough information in Perini that would have given a person of ordinary skill any reason to infer that a 366 nm treatment would also work on a tobacco slurry and such an inference cannot be guaranteed because the degradation efficiency in such a set-up would depend not only on the ability of the UV radiation to degrade NNN, but also on the light absorption characteristics of the slurry itself— which are neither measured nor discussed in Perini’s report.
The Examiner respectfully disagrees. The “Summary or Abstract” section states, “Ultraviolet irradiation of NNN solutions, aqueous Pennsylvania Seedleaf tobacco slurries, and tobacco at 30-70% moisture was performed at 254 and 366 nm.” The test of obviousness is what the combined teachings of the references would have suggested [emphasis added] to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Applicant argues that Perini’s conclusion that “it is reasonable that if one were to leach out water solubles from Seedleaf tobaccos on a large scale in Louisville, adjust the pH of the solution or suspension to about 4, then irradiate at 254 or 366 nm for a fairly brief time (hours may suffice), NNN may be eradicated,” does not amount to a broad teaching of irradiating a tobacco slurry with UV light at 366 nm (Perini, p. 5) because this sentence is followed by a statement that “[t]he last step would involve reapplication of the treated water solubles onto the tobacco.” Id. which indicates that the proposed “reasonable” procedure involves separation of tobacco solids and solubles prior to the irradiation of the solution, and not irradiation of a slurry. 
The Examiner respectfully disagrees. The “Results and Discussion” section does not supersede the “Summary or Abstract” section in terms of what would have been taught to one of ordinary skill in the art. While the “Results and Discussion” section teaches specific example, the “Summary or Abstract” section broadly states that “Ultraviolet irradiation of NNN solutions, aqueous Pennsylvania Seedleaf tobacco slurries, and tobacco at 30-70% moisture was performed at 254 and 366 nm.” Thus, one of ordinary skill in the art would have been aware of irradiating tobacco slurries with UV light of wavelength 366 nm to breakdown NNN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5327917 (LEKWAUWA hereinafter) in view of Short and Long Wave Ultraviolet Irradiation of NNN In Vitro and In Tobacco (PERINI hereinafter).
Regarding claims 15 and 20, LEK WAUWA teaches a method for forming an aerosol- generating substrate (col. 2, lines 14-18), comprising: providing a tobacco slurry (col. 4, lines 23- 26), wherein suitable types of tobacco include flue-cured tobacco (col. 2, lines 51-52), and then casting and then drying the slurry (col. 6, lines 30-36) to form the substrate.
LEKWAUWA does not expressly teach irradiating the tobacco slurry with UV light to reduce tobacco-specific nitrosamine (TSNA).
PERINI teaches using UV irradiation of tobacco slurries at a wavelength of 366 nm to breakdown nitrosamines (abstract). It would have been obvious for one of ordinary skill in the art at the time of filing to have applied the UV irradiation at a wavelength of 366 nm, as taught
by PERINI, to the tobacco slurry of LEKWAUWA with a reasonable expectation of success and predictable results, specifically the breakdown of nitrosamines (abstract).
Regarding claim 16, while PERINI teaches applying UV light to a tobacco slurry, PERINI does not explicitly provide guidance as to whether this is done before, during or after casting the tobacco slurry. However, given that the only times in the process when the irradiation could be done is before, during or after casting, one of ordinary skill in the art at the time of the invention could have pursued the known potential solutions with a reasonable expectation of success. The courts have held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claims 17-18 and 22, the combined teaching of LEKWAUWA and PERINI does not expressly teach the light irradiance or the time of irradiance of the ultraviolet light irradiation. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized these conditions with a reasonable expectation of success and predictable results.
Regarding claims 21 and 23, this claim is directed to a result of performing the claimed method steps. Since the claimed method steps of claims 15-18, 20 and 22 are met, this limitation is also met.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
The Applicant states that contrary to the Examiner’s assertions, the person of ordinary skill in the art would have been left from Perini with an understanding that UV irradiation to eradicate NNN should be applied to water solubles extracted from tobacco, rather than irradiating a tobacco slurry itself. The Applicant add that specifically, considering the information in Perini’s report, irradiation at 366nm would not be the obvious solution. The Applicant states that while some of the NNN-reduction efficiencies appear to be promising (e.g., Table 2), Perini himself admits in the discussion that it is possible that these results are not valid due to sample preparation issues, and he even mentions that NNN degradation by UV treatment of a slurry “would not be ideal” (Perini, p. 5).
The Examiner respectfully disagrees. While Perini does state that NNN degradation by UV treatment of a tobacco slurry “would not be ideal” on page 5, that does not constitute a teaching away. The courts have held that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2145 X D 1.
The Applicant argues that Perini reports slurry irradiation experiments only with a wavelength of 254 nm and that NNN degradation efficiencies for a 366 nm treatment are only provided for NNN in aqueous solution, but not for tobacco slurries. The Applicant concludes that there is not enough information in Perini that would have given a person of ordinary skill any reason to infer that a 366 nm treatment would also work on a tobacco slurry and such an inference cannot be guaranteed because the degradation efficiency in such a set-up would depend not only on the ability of the UV radiation to degrade NNN, but also on the light absorption characteristics of the slurry itself— which are neither measured nor discussed in Perini’s report.
The Examiner respectfully disagrees. The “Summary or Abstract” section states, “Ultraviolet irradiation of NNN solutions, aqueous Pennsylvania Seedleaf tobacco slurries, and tobacco at 30-70% moisture was performed at 254 and 366 nm.” The test of obviousness is what the combined teachings of the references would have suggested [emphasis added] to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Applicant argues that Perini’s conclusion that “it is reasonable that if one were to leach out water solubles from Seedleaf tobaccos on a large scale in Louisville, adjust the pH of the solution or suspension to about 4, then irradiate at 254 or 366 nm for a fairly brief time (hours may suffice), NNN may be eradicated,” does not amount to a broad teaching of irradiating a tobacco slurry with UV light at 366 nm (Perini, p. 5) because this sentence is followed by a statement that “[t]he last step would involve reapplication of the treated water solubles onto the tobacco.” Id. which indicates that the proposed “reasonable” procedure involves separation of tobacco solids and solubles prior to the irradiation of the solution, and not irradiation of a slurry. 
The Examiner respectfully disagrees. The “Results and Discussion” section does not supersede the “Summary or Abstract” section in terms of what would have been taught to one of ordinary skill in the art. While the “Results and Discussion” section teaches specific example, the “Summary or Abstract” section broadly states that “Ultraviolet irradiation of NNN solutions, aqueous Pennsylvania Seedleaf tobacco slurries, and tobacco at 30-70% moisture was performed at 254 and 366 nm.” Thus, one of ordinary skill in the art would have been aware of irradiating tobacco slurries with UV light of wavelength 366 nm to breakdown NNN.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747